


Exhibit 10.33

 

GUARANTY OF PAYMENT AND RECOURSE CARVEOUTS

 

THIS GUARANTY OF PAYMENT AND RECOURSE CARVEOUTS (this “Guaranty”) is made as of
the 11th day of September, 2012, by RBH-TRB NEWARK HOLDINGS, LLC, a New York
limited liability company having an office c/o RBH Group, 89 Market Street,
8th Floor, Newark, New Jersey 07102 (“RBH-TRB”), and RON BEIT-HALACHMY, an
individual having an office c/o RBH Group, 89 Market Street, 8th Floor, Newark,
New Jersey 07102 (“Ron”, and together with RBH-TRB, collectively, jointly and
severally, “Guarantors” and individually, each a “Guarantor”) in favor of
GOLDMAN SACHS BANK USA, a New York banking corporation, having an office at 200
West Street, New York, New York 10282 (the “Bank”).

 

R E C I T A L S :

 

WHEREAS, pursuant to that certain Building Loan Agreement, dated as of the date
hereof (as the same may be amended, modified, supplemented or replaced from time
to time, the “Loan Agreement”), between Teachers Village Project A QALICB Urban
Renewal Entity, LLC, a New Jersey limited liability company (“Borrower”) and
Bank, Bank has agreed to make a loan (the “Loan”) to Borrower in the aggregate
principal amount of up to $9,000,000, as more particularly described and subject
to the terms and conditions of the Loan Agreement; and

 

WHEREAS, the Loan is evidenced by that certain Mortgage Note, dated as of the
date hereof (as the same may be amended, modified, supplemented or replaced from
time to time, the “Note”), in the amount of the Loan, and is secured by, among
other things, that certain Mortgage, Assignment of Leases and Rents and Security
Agreement (together with all extensions, renewals, modifications, substitutions
and amendments thereof, the “Mortgage”) dated of even date herewith, made by
Borrower in favor of the Bank; and

 

WHEREAS, as additional security for the full, timely and faithful repayment of
the Loan and the performance by Borrower of all of its obligations under the
Loan Agreement and the Loan Documents (as defined in the Loan Agreement), Bank
requires as a condition to entering into the Loan Agreement and making the Loan
that Guarantors execute and deliver to the Bank this Guaranty for the benefit of
the Bank; and

 

WHEREAS, all capitalized terms used herein and not otherwise defined herein
shall have the same meanings assigned to such terms in the Loan Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, and in order to
induce Bank to enter into the Loan Agreement and make the Loan, each Guarantor
hereby represents, warrants and covenants to Bank as follows:

 

1.                                      Formation and Existence; Power and
Authority.  RBH-TRB is a limited liability company, duly organized, validly
existing and in good standing under the laws of the state of its formation and
has full power and authority to execute, deliver and perform this

 

--------------------------------------------------------------------------------


 

Guaranty and any Loan Document to which it is a party.  Such Guarantor will
preserve and maintain such legal existence and good standing.

 

2.                                      Obligations Guaranteed.

 

(a)                                 RBH-TRB absolutely, irrevocably and
unconditionally guarantees to Bank:

 

(i)                                     the payment of all sums due and owing
under the Loan Documents (including, but not limited to, principal and interest
with respect to the Loan and all other fees owed to the Bank under the Loan
Documents and any and all fees and/or amounts due and payable and owed to the
Bank in connection with the Loan), and all extensions, renewals, replacements
and amendments thereof; provided, however, that the Guarantors shall guaranty
the payment of the interest component of the foregoing obligation until the
earlier of a sale of the Premises pursuant to a foreclosure of the Mortgage or
conveyance of the Premises by deed-in-lieu thereof;

 

(ii)                                  the payment of all policies of insurance
required to be furnished by Borrower pursuant to the Loan Agreement and/or
Mortgage (i.e., prior to the Maturity Date) or until the earlier of a sale of
the Premises pursuant to a foreclosure of the Mortgage or conveyance of the
Premises by deed-in-lieu thereof, if not paid when due by Borrower; and

 

(iii)                               the payment of all operating expenses
incurred in connection with the day-to-day operation of Premises during the term
of the Loan (i.e., prior to the Maturity Date) or until the earlier of a sale of
the Premises pursuant to a foreclosure of the Mortgage or conveyance of the
Premises by deed-in-lieu thereof, if not paid when due by Borrower.

 

(b)                                 Guarantors, jointly and severally,
absolutely, irrevocably and unconditionally guaranty to Bank the obligations or
liabilities of Borrower to Bank for any loss, damage (excluding consequential
damages), cost, expense, liability, claim or other obligation incurred by Bank
(including attorneys’ fees and costs reasonably incurred), as well as the
payment of all Enforcement Costs (as hereafter defined) arising out of or in
connection with the following:

 

(i)                                     fraud or material intentional
misrepresentation by or on behalf of Borrower or Guarantor, or any of their
respective agents, representatives, principals, officers or managers, in
connection with the Loan Documents;

 

(ii)                                  the gross negligence or willful misconduct
of Borrower or any Guarantor, or any of their respective agents,
representatives, principals, officers or managers, in connection with the Loan
Documents; provided, however, that an Event of Default under the Loan Documents
does not in and of itself constitute gross negligence or willful misconduct;

 

(iii)                               intentionally omitted;

 

2

--------------------------------------------------------------------------------


 

(iv)                              intentional physical waste to new improvements
constructed on the Premises (as such term is defined in the Mortgage) at any
time after the commencement of construction of new improvements on the Premises
(and expressly not including any demolition of improvements existing on the
Premises as of the date hereof) by Borrower or any Affiliate of Borrower or any
of their respective principals, officers, managers or employees (to the extent
it is within the scope of the employee’s employment relating to the Projects);

 

(v)                                 the sale or transfer of any portion of the
Premises or the Projects in violation of the Loan Documents by the Borrower or
any Affiliate of Borrower;

 

(vi)                              except to pay interest on the Loan and/or
other costs in connection with the Premises, the distribution to Borrower or any
Affiliate of Borrower of any proceeds or cash flow from the Premises or the
Projects other than as expressly permitted in the Loan Agreement;

 

(vii)                           the misappropriation or conversion by Borrower
or any Affiliate of Borrower or any of their respective agents, representatives,
principals, officers or managers of (A) any insurance proceeds paid by reason of
any loss, damage or destruction to all or any part of the Premises, (B) any
awards or other amounts received in connection with the condemnation of all or
any part of the Premises, or (C) any proceeds or cash flow pertaining to the
Projects;

 

(viii)                        the failure to use Loan proceeds in accordance
with the provisions of the Loan Documents to pay charges for labor or materials
or other charges procured by Borrower that create Liens on all or any part of
the Premises unless (a) such charge is diligently contested in good faith by
appropriate proceedings timely instituted, (b) reasonable reserves or bonds in
substitution thereof that are established or delivered with respect to the
contested item, and (c) during the period of such contest, the enforcement of
any contested item is effectively stayed;

 

(ix)                              any security deposits, advance deposits, down
payments or any other deposits collected by Borrower or any Affiliate of
Borrower with respect to the Premises which are not delivered to Bank, except to
the extent any such security deposits were applied in accordance with the terms
and conditions of any of the agreements pursuant to which such deposits were
received; or

 

(x)                                 Borrower’s failure to obtain Bank’s prior
written consent to any subordinate financing encumbering the Premises, and such
failure continues for ten (10) days after notice from Bank to the Guarantors.

 

(c)                                  Guarantors, jointly and severally,
absolutely, irrevocably and unconditionally guaranty to Bank the payment of the
full amount of the Loan, including, without limitation, all outstanding
principal due on the Loan, all accrued interest thereon, and all other amounts,
obligations or liabilities of Borrower to Bank in respect of the Loan under the
Loan Agreement, the Mortgage and the other Loan Documents, as well as the
payment of all Enforcement Costs, upon the occurrence of any of the following
events:

 

3

--------------------------------------------------------------------------------


 

(i)                                     If the Borrower fails to obtain the
Bank’s prior written consent to any subordinate financing encumbering the
Premises that is not otherwise permitted pursuant to the terms of the Loan
Documents;

 

(ii)                                  If Borrower shall (A) voluntarily commence
a petition under any applicable bankruptcy, insolvency, creditors rights or
other similar law now or hereafter in effect (collectively, the “Insolvency
Laws”), (B) voluntarily make any assignment for the benefit of creditors under
any Insolvency Law, or (C) become the debtor in or subject of any involuntary
case or proceeding under any Insolvency Law if the creditors in such proceeding
shall have colluded with Borrower or any Guarantor and/or in any such
involuntary case or proceeding involving Borrower, Borrower shall consent to the
entry of an order for relief or to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of Borrower or of any substantial part of Borrower’s property;

 

(iii)                               If any Guarantor shall (A) voluntarily
commence a petition under any applicable Insolvency Laws, (B) voluntarily make
any assignment for the benefit of creditors under any Insolvency Law, or
(C) become the debtor in or subject of any involuntary case or proceeding under
any Insolvency Law if the creditors in such case or proceeding shall have
colluded with such Guarantor or Borrower and/or in any such involuntary case or
proceeding involving such Guarantor, such Guarantor shall consent to the entry
of an order for relief or to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of such Guarantor or of any substantial part of such
Guarantor’s property; or

 

(iv)                              If any Guarantor, Borrower or any party having
a direct or indirect ownership interest in Borrower or any party acting through,
under or on behalf of any of the foregoing, acts in a manner so as to in bad
faith impede or delay the Bank’s rights to exercise remedies under this Guaranty
or any of the other Loan Documents (including, without limitation, raising
defenses, offsets or counterclaims with respect to the Bank exercising such
remedies, which defenses, offsets and/or counterclaims are adjudicated to have
been undertaken in bad faith by final order of a court of competent
jurisdiction).

 

(d)                                 For purposes hereof, “Enforcement Costs”
shall mean any and all expenses actually paid or incurred by the Bank in the
collection of all or any portion of the Guarantors’ obligations hereunder or the
exercise or enforcement of any other rights, powers, privileges, remedies and
interests of the Bank hereunder, including, without limitation, reasonable
attorneys’ fees, irrespective of the manner or success of any such collection,
exercise or enforcement, and whether or not such expenses constitute part of the
Borrower’s obligations.  As used herein, “Person” shall mean any individual,
corporation, partnership, limited liability company, joint venture, estate,
trust, unincorporated association, any other entity, any federal, state, county
or municipal government or any bureau, department or agency thereof, and any
fiduciary acting in such capacity on behalf of any of the foregoing.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, the Note or any of the Loan Documents, Bank shall not be deemed
to have waived any right which Bank may have under Section 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy

 

4

--------------------------------------------------------------------------------


 

Code to file a claim for the full amount of the Loan or to require that all
collateral shall continue to secure all of the Loan in accordance with the Loan
Documents.

 

3.                                      Unconditional Guaranty. This Guaranty is
an absolute, unconditional, present and continuing guaranty of payment and
performance and not of collection and is in no way conditioned or contingent
upon any attempt to enforce Bank’s rights against Borrower or to collect from
the Borrower or upon any other condition or contingency; accordingly, Bank shall
have the right to proceed against Guarantors immediately upon any Event of
Default beyond applicable notice and cure periods without taking any prior
action or proceeding to enforce the Loan Documents or any of them or for the
liquidation or foreclosure of any security Bank may at any time hold pursuant
thereto.  Each Guarantor hereby waives and releases any claim (within the
meaning of 11 U.S.C. § 101) which such Guarantor may have against Borrower
arising from a payment made by such Guarantor under this Guaranty and agrees not
to assert or take advantage of any subrogation rights of such Guarantor or any
right of such Guarantor to proceed against Borrower for reimbursement.  It is
expressly understood that the waivers and agreements of Guarantors constitute
additional and cumulative benefits given to Bank for its security and as an
inducement for the making of the Loan.  Bank may at any time and from time to
time take any and/or all actions and enforce all rights and remedies available
to it hereunder or under applicable law to collect from Guarantors any amounts
then due and payable hereunder by Guarantors and/or to cause Guarantors to
fulfill his, her or its obligations hereunder.  Bank may at any time and from
time to time take any and/or all actions and enforce all rights and remedies
available to it hereunder or under applicable law to collect from Guarantors any
amounts then due and payable hereunder by Guarantors and/or to cause Guarantors
to fulfill his, her or its obligations hereunder.

 

4.                                      Liability Unimpaired.  Until such time
as this Guaranty shall terminate pursuant to Section 29 hereof or as otherwise
expressly set forth herein, Guarantors’ liability hereunder shall in no way be
limited or impaired by, and Guarantors hereby consent to and agree to be bound
by, any amendment or modification of the provisions of any of the Loan Documents
or any other instrument made to or with Bank by Borrower or any Guarantor, or
any Person who succeeds Borrower as owner of all or part of the Premises prior
to foreclosure of the Mortgage or exercise of any power of sale contained
therein.  In addition, until such time as this Guaranty shall terminate pursuant
to Section 29 hereof, Guarantors’ liability hereunder shall in no way be limited
or impaired by (i) any extensions of time for performance required by any of
said documents, (ii) any sale, assignment or foreclosure of the Mortgage or any
sale or transfer of all or part of the property secured by the Mortgage,
(iii) any exculpatory provision in any of said instruments limiting Bank’s
recourse to the Premises or to any other security, or limiting Bank’s rights to
a deficiency judgment against Borrower, (iv) the release of Borrower or any
other person from performance or observance of any of the agreements, covenants,
terms or conditions contained in any of said instruments by operation of law or
otherwise, (v) the release or substitution in whole or in part of any security
for the Loan, (vi) Bank’s failure to record the Mortgage or file any UCC
financing statements (or Bank’s improper recording or filing of any thereof) or
to otherwise perfect, protect, secure or insure any security interest or lien
given as security for the Loan, (vii) the invalidity, irregularity or
unenforceability, in whole or in part, of any of the Loan Documents, this
Guaranty or any other instrument or agreement executed or delivered to Bank in
connection with the Loan, except to the extent that there is a final
adjudication by a court of competent jurisdiction of a valid defense to
Borrower’s obligations

 

5

--------------------------------------------------------------------------------


 

under the Loan Documents to payment of the Indebtedness (as defined in the
Mortgage), (viii) any amendment, modification or supplement to the Project Cost
Statement, Hard Cost Statement, Loan Budget Amounts, the General Contract, any
Major Subcontract (each as defined in the Loan Agreement), any construction
management agreement or any other construction documents relating to the
Improvements, or any extensions or changes of the Completion Date (as defined in
the Loan Agreement) or any schedule with respect to the construction of the
Improvements, (ix) the material inaccuracy of any of the representations and
warranties made by Borrower in the Loan Agreement, the Mortgage or the other
Loan Documents or any disbursement certificates or requests for disbursements
made under the Loan Agreement, or (x) any other action or circumstance
whatsoever that constitutes, or might be construed to constitute, a legal or
equitable discharge or defense (except full payment and satisfaction) of
Borrower for its obligations under any of the Loan Documents or of Guarantors
under this Guaranty; and, in any such case, whether with or without notice to
Guarantors and with or without consideration.

 

5.                                      Preservation of Loan Documents. 
Guarantors will cause Borrower to maintain and preserve the enforceability of
the Loan Documents as the same may be modified and will not permit Borrower to
take or to fail to take actions of any kind which might be the basis for a claim
that Guarantors have a defense to Guarantors’ obligations hereunder.

 

6.                                      RESERVED.

 

7.                                      Indemnification; Payments; Certain
Waivers.  Each Guarantor (i) waives any right or claim of right to cause a
marshalling of Borrower’s assets or to cause Bank to proceed against any of the
security for the Loan or for the obligations guaranteed hereby before proceeding
against any Guarantor, (ii) agrees that any payments required to be made by
Guarantor hereunder shall become due on demand in accordance with the terms of
Paragraph 2 hereof and without presentment to Borrower, demand for payment or
protest, or notice of non-payment or protest, and (iii) except as hereinafter
provided, expressly waives and relinquishes all rights and remedies accorded by
applicable law to guarantors.  Without limiting the generality of the foregoing,
each Guarantor hereby waives all rights (x) to participate in any claim or
remedy Bank may now or hereafter have against Borrower or in any collateral
which Bank now has or hereafter may acquire for the obligations guaranteed
hereby and (y) except as provided below, to contribution, indemnification,
set-off, exoneration or reimbursement, whether from Borrower, any Guarantor, or
any other person now or hereafter primarily or secondarily liable for any of
Borrower’s obligations to Bank, and whether arising by contract or operation of
law or otherwise by reason of Guarantor’s execution, delivery or performance of
this Guaranty.  Each Guarantor does not waive and hereby retains all rights of
subrogation, contribution, indemnification, set-off or reimbursement against
Borrower or any other Guarantor that such Guarantor may have (the “Undersigned’s
Rights”); provided, however, that (i) this Guaranty shall neither be contingent
upon the existence of the Undersigned’s Rights nor subject to any claims or
defenses whatsoever which may be asserted in connection with the enforcement or
attempted enforcement of the Undersigned’s Rights including, without limitation,
any claim that the Undersigned’s Rights were abrogated by any of Bank’s acts
unless such acts constitute gross negligence or willful misconduct of the Bank,
and (ii) until the Loan shall have been paid in full, each Guarantor hereby
postpones and subordinates (A) the exercise of any and all of the Undersigned’s
Rights to

 

6

--------------------------------------------------------------------------------


 

Bank’s rights against each Guarantor under this Guaranty or against Borrower
under any of the Loan Documents, and (B) any of the Undersigned’s Rights to any
collateral securing the Loan.

 

8.                                      Reinstatement.  This Guaranty shall
continue to be effective, or be reinstated automatically, as the case may be, if
at any time payment, in whole or in part, of any of the obligations guaranteed
hereby is rescinded or otherwise must be restored or returned by Bank (whether
as a preference, fraudulent conveyance or otherwise) upon or in connection with
the insolvency, bankruptcy, dissolution, liquidation or reorganization of
Borrower, any Guarantor or any other person, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower, any Guarantor or any other person or for a substantial
part of Borrower’s, any Guarantor’s or any of such other person’s property, as
the case may be, or otherwise, all as though such payment had not been made. 
Guarantors further agree that in the event any such payment is rescinded or must
be restored or returned, all costs and reasonable expenses (including, without
limitation, reasonable legal fees and expenses) incurred by or on behalf of Bank
in defending or enforcing such continuance or reinstatement, as the case may be,
shall constitute costs of enforcement, the payment of which is guaranteed by
Guarantors pursuant to Paragraph 2 above and covered by Guarantors’ indemnity
pursuant to Paragraph 7 above.

 

9.                                      Litigation, Compliance with Judgments. 
Each Guarantor represents and warrants that as of the date hereof, there are no
actions, suits or proceedings pending or, to the best of such Guarantor’s
knowledge, threatened in writing against or affecting such Guarantor, at law, in
equity or before or by any governmental authorities which would have a material
effect on such Guarantor’s ability to perform his/its obligations hereunder; to
the best of such Guarantor’s knowledge, such Guarantor is not in default with
respect to any order, writ, injunction, decree or demand of any court or
governmental authorities.

 

10.                               Authorization and Enforceability; No
Conflicts.  As of the date hereof, each Guarantor has the full power and
authority to enter into and perform his/its obligations under this Guaranty and
this Guaranty is a legal, valid and binding instrument, enforceable against such
Guarantor in accordance with its terms.  The execution, delivery and performance
of this Guaranty has been authorized by all proper and necessary actions of each
Guarantor.  Each Guarantor represents and warrants with respect to itself and to
its knowledge that the consummation of the transactions contemplated hereby and
the performance of this Guaranty and the other Loan Documents to which such
Guarantor is a party have not resulted and will not result in any breach of, or
constitute a default under, any mortgage, deed of trust, lease, bank loan or
credit agreement, corporate charter, by-laws, partnership agreement or other
instrument to which such Guarantor is a party or by which such Guarantor may be
bound or affected.

 

11.                               Compliance with Laws.  As of the date hereof,
each Guarantor represents and warrants with respect to itself and to its
knowledge that such Guarantor is in compliance with, and the transactions
contemplated by the Loan Documents and this Guaranty does not and will not
violate any provision of, or require any filing, registration, consent or
approval under, any federal, state or local law, rule, regulation, ordinance,
order, writ, judgment, injunction, decree, determination or award (hereinafter,
“Laws”) presently in effect having applicability to such Guarantor.  Each
Guarantor agrees that it will comply promptly with all Laws now or hereafter in
effect having applicability to such Guarantor.

 

7

--------------------------------------------------------------------------------

 

12.                               Accuracy of Information; Full Disclosure.  As
of the date hereof, each Guarantor represents and warrants that neither this
Guaranty nor any documents, financial statements, reports, notices, schedules,
certificates, statements or other writings furnished by or on behalf of such
Guarantor to Bank in connection with the negotiation of the Loan Documents or
the consummation of the transactions contemplated thereby, or required herein or
by the other Loan Documents to be furnished by or on behalf of such Guarantor,
contains any untrue or misleading statement of a material fact; there is no fact
which such Guarantor has not disclosed to Bank in writing which materially
affects adversely any of the property covered by the Mortgage or the business
affairs or financial condition of such Guarantor, or the ability of such
Guarantor to perform this Guaranty and the other Loan Documents to which such
Guarantor is a party.

 

13.                               Financial Statements.  Each Guarantor
represents, warrants and covenants with respect to itself as follows:

 

(a)                                 The most recent financial statements
heretofore delivered by Guarantor to Bank are true and correct in all respects,
have been prepared in accordance with sound accounting principles consistently
applied and fairly present Guarantor’s financial condition as of the date
thereof including detailed information on all real estate holdings of the
Guarantor and its subsidiaries, and no material adverse change has occurred in
the financial condition reflected therein since the date thereof.

 

(b)                                 Guarantor shall deliver to Bank annually, as
soon as available, but in any event within one hundred twenty (120) days after
the last day of its fiscal year, a balance sheet of the Guarantor and its
subsidiaries, as of such last day of the fiscal year, and statements of income
and retained earnings and cash flow for such fiscal year, each prepared in
accordance with sound accounting principles consistently applied, in reasonable
detail, including detailed information on all real estate holdings of the
Guarantor and its subsidiaries.

 

(c)                                  Guarantor shall deliver to Bank each tax
return of the Guarantor within forty-five (45) days after the submission thereof
to the applicable taxing authority.

 

(d)                                 Promptly after a written request therefor,
Guarantor shall deliver to Bank such other financial data or information as the
Bank may reasonably request from time to time.

 

14.                               Non-Waiver Remedies Cumulative.  No failure or
delay on Bank’s part in exercising any right, power or privilege under any of
the Loan Documents, this Guaranty or any other document made to or with Bank in
connection with the Loan shall operate as a waiver of any such privilege, power
or right or shall be deemed to constitute Bank’s acquiescence in any default by
Borrower or Guarantors under any of said documents.  A waiver by Bank of any
right or remedy under any of the Loan Documents, this Guaranty or any other
document made to or with Bank in connection with the Loan on any one occasion
shall not be construed as a bar to any right or remedy which Bank otherwise
would have on any future occasion.  The rights and remedies provided in said
documents are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

 

8

--------------------------------------------------------------------------------


 

15.                               Transfers of Interests in the Loan.  Subject
to the terms and conditions with respect thereto set forth in the Loan
Documents, Guarantors acknowledge that Bank, at Bank’s sole discretion, may
sell, assign or transfer interests in the Loan, this Guaranty and the other Loan
Documents to one or more purchasers and/or assignees and agrees in connection
therewith, all Loan Documents and other documentation, financial statements,
appraisals and other data, or copies thereof, relevant to Borrower, Guarantors,
the Premises or the Projects, may be provided to and retained by any such
purchaser or assignee or prospective purchaser or assignee.  Guarantors agree
that Bank shall have no obligation to give Guarantors written notice of any
sale, assignment or transfer of any interest in the Loan or any part thereof.

 

16.                               Separate Indemnity.  Guarantors acknowledge
and agree that Bank’s rights (and Guarantors’ obligations) under this Guaranty
shall be in addition to all of Bank’s rights (and all of Guarantors’
obligations) under any indemnity agreement executed and delivered to Bank by
Borrower and/or Guarantors in connection with the Loan, and payments by
Guarantors under this Guaranty shall not reduce any of Guarantors’ obligations
and liabilities under any such indemnity agreement.

 

17.                               Severability.  Any provision of this Guaranty,
or the application thereof to any person or circumstance, which, for any reason,
in whole or in part, is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Guaranty
(or the remaining portions of such provision) or the application thereof to any
other person or circumstance, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision (or
portion thereof) or the application thereof to any person or circumstance in any
other jurisdiction.

 

18.                               Entire Agreement; Amendments.  This Guaranty
contains the entire agreement of the parties with respect to the subject matter
hereof and supersedes all prior oral or written agreements or statements
relating to such subject matter, and none of the terms and provisions hereof may
be waived, amended or terminated except by a written instrument signed by the
Person against whom enforcement of the waiver, amendment or termination is
sought.

 

19.                               Successors and Assigns.  This Guaranty shall
be binding upon and shall inure to the benefit of Bank and Guarantors and their
respective heirs, personal representatives, successors and assigns.  This
Guaranty may be assigned by Bank with respect to all or any portion of the
obligations guaranteed hereby, and when so assigned Guarantors shall be liable
under this Guaranty to the assignee(s) of the portion(s) of the obligations
guaranteed hereby so assigned without in any manner affecting the liability of
Guarantors hereunder to Bank with respect to any portion of the obligations
guaranteed hereby retained by Bank.

 

20.                               WAIVER OF TRIAL BY JURY.  GUARANTORS, AND BY
ITS ACCEPTANCE HEREOF, BANK, EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY

 

9

--------------------------------------------------------------------------------


 

BY EACH GUARANTOR AND BANK, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  EACH GUARANTOR AND BANK ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

21.                               ADDITIONAL WAIVERS IN THE EVENT OF
ENFORCEMENT.  EACH GUARANTOR HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF BANK
ON THIS GUARANTY, ANY AND EVERY RIGHT SUCH GUARANTOR MAY HAVE TO (I) INJUNCTIVE
RELIEF, (II) INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN COMPULSORY
COUNTERCLAIMS), AND (III) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING.  NOTHING HEREIN CONTAINED SHALL PREVENT OR PROHIBIT
ANY GUARANTOR FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST BANK
WITH RESPECT TO ANY ASSERTED CLAIM.

 

22.                               Governing Law; Submission To Jurisdiction. 
This Guaranty and the rights and obligations of the parties hereunder shall in
all respects be governed by, and construed and enforced in accordance with, the
laws of the State of New Jersey (without giving effect to New Jersey’s
principles of conflicts of law).  Guarantor hereby irrevocably submits to the
nonexclusive jurisdiction of any New Jersey State or Federal court sitting in
the County of Essex over any suit, action or proceeding arising out of or
relating to this Guaranty, and Guarantors hereby agree and consent that, in
addition to any methods of service of process provided for under applicable law,
all service of process in any such suit, action or proceeding in any New Jersey
State or Federal court sitting in the County of Essex may be made by certified
or registered mail, return receipt requested, directed to the Guarantors at the
addresses indicated above, with a copy to its counsel at the address set forth
herein, and service so made shall be complete five (5) days after the same shall
have been so mailed.

 

23.                               Paragraph Headings.  Any paragraph headings
and captions in this Guaranty are for convenience only and shall not affect the
interpretation or construction hereof.

 

24.                               Liability Unaffected by Release.  Any other
Person liable upon or in respect of any obligation hereby guaranteed, may be
released without affecting the liability of Guarantors hereunder.

 

25.                               Guarantors’ Financial Condition.  As of the
date hereof, and after giving effect to this Guaranty and the obligations
evidenced hereby, each Guarantor is and will be solvent and has and will have
assets which, fairly valued, exceed its obligations, liabilities (including
contingent liabilities) and debts, and has and will have property and assets
sufficient to satisfy and repay its obligations and liabilities.

 

26.                               Notices.  Notices shall be given in the manner
provided in the Loan Agreement and with respect to Guarantors at the addresses
set forth above, with a copy of any such Notice to be given to Hunton & Williams
LLP, 200 Park Avenue, 52nd Floor, New York, New York 10166, Attention: Laurie A.
Grasso, Esq., with a copy to McManimon, Scotland &

 

10

--------------------------------------------------------------------------------


 

Baumann, LLC, 75 Livingston Avenue, 2nd Floor, Roseland, New Jersey 07068,
Attention: Leah Sandbank, Esq.

 

27.                               Principles of Construction.  All references to
sections, paragraphs, schedules and exhibits are to sections, paragraphs,
schedules and exhibits in or to this Guaranty unless otherwise specified. 
Unless otherwise specified, the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Guaranty shall refer to this Guaranty
as a whole and not to any particular provision of this Guaranty.  The recitals
to this Guaranty shall be deemed a part hereof and all exhibits and schedules
attached hereto, if any, are incorporated herein by reference for all purposes. 
Unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined and “including” means including without limitation.  Whenever the
context requires, each gender shall include all other genders.

 

28.                               Counterparts. This Guaranty may be executed in
any number of counterparts, each of which shall be an original and all of which
shall constitute together but one and the same agreement.

 

29.                               Termination of Guaranty.

 

(a)                                 Notwithstanding anything set forth in this
Guaranty to the contrary (except as set forth in Section 7 hereof, which shall
survive any termination of this Guaranty), Guarantors shall at all times remain
liable for the obligations guaranteed as set forth in this Guaranty until ninety
(90) days following the earlier of (x) the irrevocable payment in full of the
Loan and (y) the payment of all other amounts payable hereunder; provided,
however, that in the event that after the Completion Date (as defined in the
Loan Agreement):

 

(i)                                     the Borrower shall have caused the
Premises to achieve a Debt Service Coverage Ratio of 1.20 to 1.00 for six
(6) consecutive months, and shall have certified to the Bank in writing that
such minimum Debt Service Coverage Ratio has been so achieved;

 

(ii)                                  the Bank shall have notified the Borrower
and the Guarantors in writing (which notification shall not be unreasonably
withheld or delayed) that based upon information available to the Bank, the Bank
is in agreement that such minimum Debt Service Coverage Ratio been achieved;
then Section 2(a) of this Guaranty shall automatically terminate.

 

For purposes of the foregoing, “Debt Service Coverage Ratio” means current gross
income (based on an annualized determination by the Bank of the prior
six (6) month rent roll for the Premises) for the Premises less (i) a 5% vacancy
allowance and (ii) the then current operating expenses of the Premises including
a minimum management fee of 3% of gross revenues (based on the greater of (x) an
annualized determination by the Bank of the prior six (6) months of operating
expenses of the Premises or (y) the pro forma operating expenses for such
period) divided by the then outstanding aggregate principal balance of the Loan
(including any amounts remaining to be advanced thereunder)) the Loan and that
certain loan in the aggregate amount of $15,700,000 from the Bank to RBH-TRB
West I Mezz Urban Renewal

 

11

--------------------------------------------------------------------------------


 

Entity, LLC, dated as of the date hereof, together with any accrued and unpaid
interest thereon, all measured by the Bank in its reasonable discretion.

 

(b)                                 In the event the conditions set forth in
Section 29(a)(i) and (ii) above are not satisfied and the Loan has not been
repaid, the liability of Guarantors under this Guaranty shall not terminate, and
Guarantors shall continue to be fully obligated to the Bank for the obligations
guaranteed as set forth in this Guaranty; it being expressly understood that
nothing contained in this Section 29 shall be construed so as to limit or impair
such full guaranty by Guarantors in the event the conditions set forth in
subparagraph (a) above are not satisfied.

 

30.                               Survival.  All representations and warranties
made by each Guarantor herein shall survive the execution hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

12

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO GUARANTY OF PAYMENT AND RECOURSE CARVEOUTS]

 

IN WITNESS WHEREOF, Guarantors have caused this Guaranty to be duly executed and
delivered by its duly authorized official as of the date first above stated.

 

 

 

RBH-TRB NEWARK HOLDINGS, LLC,

 

a New York limited liability company

 

 

 

 

 

By:

 

 

 

Name: Ron Beit-Halachmy

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

 

 

RON BEIT-HALACHMY,

 

an individual

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

ss.:

COUNTY OF NEW YORK

)

 

On the        day of September in the year 2012 before me, the undersigned, a
notary public in and for said state, personally appeared Ron Beit-Halachmy,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that s/he executed the same in his/her capacity and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------
